DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  In claim 12, line 5, the phrase, “is connectable” does not appear to grammatically flow with the rest of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-3 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamori (JP 2017-040991) in view of Sato (US 4,746,932).
With respect to claim 1, Shimamori discloses the claimed printing apparatus except for the connector configured to accept a connecting cable connectable to a code reader. Shimamori discloses a printing apparatus, comprising: 
a conveyor (“conveyance mechanism,” Shimamori, paragraph [0031]) configured to convey a printing medium; 
a printing device 85 configured to perform printing on the printing medium conveyed by the conveyor (Shimamori, paragraph [0031]); 
a storage 82 configured to store setting information indicating a setting of the code reader 4 (Shimamori, paragraphs [0028] and [0069]); and 

the controller 81 being configured to execute a setting-code-printed-material creating processing in which the controller controls the conveyor and the printing device to create a setting-code printed material by printing a setting code corresponding to the setting information stored in the storage, on the printing medium (Shimamori, paragraphs [0069]-[0071]).
While Shimamori discloses a wireless code reader connectable wirelessly to the printing device, such a connection is a well-known to be exchangeable with a wired connection. Sato teaches a printing device including a connector 12 configured to accept a connecting cable 
a connector configured to accept a connecting cable connectable to a code reader 11, such that the connecting cable is removable from the connector (Sato; col. 2, lines 27-28; Fig. 1). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sato with the printing apparatus disclosed by Shimamori for the advantage of providing both wired and wireless capability to the code reader’s connection to the printing device. Wired connection provide the further advantage of a more secure connection that uses less power. 
With respect to claim 2, Shimamori discloses that the controller 81 is configured to execute: 
a setting-code-information obtaining processing in which the controller 81 obtains read information from the code reader 4 having read the setting code formed on the created setting-code printed material (Shimamori, paragraph [0076]) and having made a change in a setting of the code reader to the setting corresponding to the setting information (Shimamori, paragraph 
an object-printed-material creating processing in which the controller controls the conveyor and the printing device to create an object printed material by printing a print object (“receipt”) corresponding to the obtained read information, on the printing medium (Shimamori, paragraphs [0057]-[0058] and [0064]).
Note, while Shimamori does not explicitly state that the setting-code-information obtaining processing occurs after the code read has read the setting code and has made a change in a setting of the code reader, one of ordinary skill in the art would understand that these steps would occur in this order anytime the code reader is changed and then the printer and code reader are used in normal operation. 
With respect to claim 3, as mentioned above with respect to claim 1, Shimamori discloses a wireless communication method and discloses setting a communication type that is used when the code reader 4 communicates with the printing apparatus 2 (Shimamori, paragraph [0085]). Also mentioned above, Sato teaches that is known to use a code reader with a cable connecting to a connector of the printing apparatus. Thus It would have been obvious to use the invention disclosed by Shimamori with a wired connection wherein the setting information would be information associated with a wired type of communication between the code reader and the printing apparatus. 
	With respect to claim 12, Shimamori discloses the claimed method of creating a printed material except for the connector configured to accept a connecting cable connectable to a code reader 4. Shimamori discloses a method of creating a printed material by a printing apparatus, the printing apparatus comprising 
(i) a conveyor configured to convey a printing medium (“conveyance mechanism,” Shimamori, paragraph [0031]), 
(ii) a printing device 85 configured to perform printing on the printing medium conveyed by the conveyor (Shimamori, paragraph [0031]), 
iv) a storage 82 configured to store setting information indicating a setting of the code reader (Shimamori, paragraphs [0028] and [0069])), 
the method comprising creating a setting-code printed material by printing a setting code corresponding to the setting information stored in the storage, on the printing medium (Shimamori, paragraphs [0069]-[0071]).
While Shimamori discloses a wireless code reader connectable wirelessly to the printing device, such a connection is a well-known to be exchangeable with a wired connection. Sato teaches a printing device including a iii) a connector 12 configured to accept a connecting cable connectable to a code reader 11 is connectable, such that the connecting cable is removable from the connector 12 (Sato; col. 2, lines 27-28; Fig. 1). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Sato with the printing apparatus disclosed by Shimamori for the advantage of providing both wired and wireless capability to the code reader’s connection to the printing device. Wired connection provide the further advantage of a more secure connection that uses less power. 
With respect to claim 13, Shimamori discloses: 
obtaining read information from the code reader 4 having read the setting code formed on the created setting-code printed material (Shimamori, paragraph [0076]) and having made a change in a setting of the code reader to the setting corresponding to the setting information (Shimamori, paragraph [0077]), the read information being information created by the code reader by reading a code formed on a printed material different from the setting-code printed material different from the setting-code printed material; and 
creating an object-printed-material by printing a print object (“receipt”) corresponding to the obtained read information, on the printing medium (Shimamori, paragraphs [0057]-[0058] and [0064]).
Note, while Shimamori does not explicitly state that the step of obtaining read information occurs after reading the setting code formed on the created setting-code printed material, one of ordinary skill in the art would understand that these steps would occur in this order anytime the code reader is changed and then the printer and code reader are used in normal operation. 
With respect to claim 14, as mentioned above with respect to claim 12, Shimamori discloses a wireless communication method and discloses setting a communication type that is used when the code reader 4 communicates with the printing apparatus 2 (Shimamori, paragraph [0085]). Also mentioned above, Sato teaches that is known to use a code reader with a cable connecting to a connector of the printing apparatus. Thus It would have been obvious to use the invention disclosed by Shimamori with a wired connection wherein the setting information would be information associated with a wired type of communication between the code reader and the printing apparatus. 

With respect to claim 15, Shimamori discloses causing the code reader 4 being in connection with the printing apparatus to read the created setting-code printed material (“after reading the barcode by the optical unit 45, the device control unit 41 decodes the barcode read out of the barcode (Step SE 8), and acquires an SSID and an encryption key included in the setting information SJ (Step SE 9),” Shimamori, paragraph [0076]). 

Claims 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamori (JP 2017-040991) in view of Sato (US 4,746,932), as applied to claim 1 or 12 above, and further in view of Wilz, Sr. et al. (US 6,321,989–hereafter, “Wilz”). 
With respect to claim 6, Shimamori in view of Sato disclose the claimed printing apparatus except for the controller being configured to o execute the setting-code-printed-material creating processing when connection of the code reader to the printing apparatus via the connecting cable is established. However, Wilz teaches a printing apparatus 70/71 which connects to a code reader 2. Wilz further discloses that a controller that executes a setting-code-printed-material creating processing when connection of the code reader 2 to the printing apparatus 70/71 via a connecting cable 73 is established (Wilz, col. 16, lines 13-16; and col. 18, lines 26-35; and Fig. 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Wilz with the printing apparatus disclosed by Shimamori in view of Sato for the advantage of automatically beginning a setting operation as soon as the new code reader is attached. 
With respect to clam 7, Shimamori in view of Sato disclose the claimed printing apparatus except that they are silent on whether there is a first communication setting item and a second communication setting item relating to communication of the code reader with the controller. However, Wilz teaches that the setting information can include a first communication setting item and a second communication setting item relating to communication of the code reader with a controller (“function parameters” for function classes including “communication mode selection, UPC formatting options” and “Non-UPSC formatting options;” Wilz, col. 15, lines 29-38), wherein the setting information comprises: a first setting code corresponding to the first communication setting item; and a second setting code corresponding to the second communication setting item (“one or more function parameters in any single Function Class can then be individually set by reading one or more corresponding function-encoded bar code symbols off a preprinted Bar Code Symbol Programming Guide,” Wilz, col. 15, lines 59-63). 
In the combination, the controller would be configured to, in the setting-code-printed-material creating processing, control the conveyor and the printing device to create one setting-code printed material as the setting-code printed material by printing the first setting code and the second setting code on the printing medium.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Wilz with the printing apparatus disclosed by Shimamori in view of Sato for the advantage of setting detailed parameters of how the code reader is desired to function. 
With respect to claim 8, Shimamori in view of Sato disclose the claimed printing apparatus except that they are silent on whether there is a first communication setting item and a second communication setting item relating to communication of the code reader with the controller. However, Wilz teaches that the setting information can include a first communication setting item and a second communication setting item relating to communication of the code reader with a controller (“function parameters” for function classes including “communication mode selection, UPC formatting options” and “Non-UPSC formatting options;” Wilz, col. 15, lines 29-38), wherein the setting information comprises: a first setting code corresponding to the first communication setting item; and a second setting code corresponding to the second communication setting item (“one or more function parameters in any single Function Class can then be individually set by reading one or more corresponding function-encoded bar code symbols off a preprinted Bar Code Symbol Programming Guide,” Wilz, col. 15, lines 59-63). 
In the combination, the controller would be configured to, in the setting-code-printed-material creating processing, control the conveyor and the printing device to sequentially create a first setting-code printed material and a second setting-code printed material in a particular order respectively by printing the first setting code on the printing medium and by printing the second setting code on the printing medium (“ Each Bar Code Symbol Reading Instruction in this custom list specifies a specific function-encoded bar code symbol, referenced and preprinted in a Bar Code Symbol Programming Booklet 96 of the type shown in FIG. 15, which is read in a particular order during function parameter configuration process,” Wilz, col. 18, lines 30-35). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Wilz with the printing apparatus disclosed by Shimamori in view of Sato for the advantage of setting detailed parameters of how the code reader is desired to function. 
With respect to claim 19, Shimamori in view of Sato disclose the claimed except for the step of creating the setting-code printed material when connection of the code reader to the printing apparatus via the connecting cable is established. However, Wilz teaches a printing apparatus 70/71 which connects to a code reader 2. Wilz further discloses that a setting-code-printed-material is created when connection of the code reader 2 to the printing apparatus 70/71 via a connecting cable 73 is established (Wilz, col. 16, lines 13-16; and col. 18, lines 26-35; and Fig. 12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Wilz with the method disclosed by Shimamori in view of Sato for the advantage of automatically beginning a setting operation as soon as the new code reader is attached. 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shimamori (JP 2017-040991) in view of Sato (US 4,746,932) and Wilz, Sr. et al. (US 6,321,989–hereafter, “Wilz”), as applied to claim 7 above, and further in view of Williams (US 2012/0085818). 
With respect to claim 10, Shimamori, as modified, discloses the claimed printing apparatus except that he is silent on whether the first communication setting item comprises at least one of a prefix setting and a suffix setting. However, Williams teaches a code reader setting processing in which many different settings can be configured including  “symbology enablement, output interface functionality, min/max symbology character lengths,” and “which codes are enabled for processing” (Williams, paragraph [0035]). In the case that these setting items do not include a prefix setting or a suffix setting, such prefixes and/or suffixes are well-known enough that It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of obvious to one of ordinary skill in the art to include this as a first communication setting. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Williams with the printing apparatus disclosed by Shimamori, as modified, for the advantage of an adaptable reader that can be set to decode different types of symbols. 
With respect to claim 11, Shimamori, as modified, discloses the claimed printing apparatus except that he is silent on whether the third communication setting item comprises a reading setting item relating to code reading performance of the code reader. However, Williams teaches a reading setting item relating to code reading performance (“continuous scanning operating mode, discontinuous scanning operating mode,” Williams, paragraph [0035]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Williams with the printing apparatus disclosed by Shimamori, as modified, for the advantage of being able to set to the code reader to different modes as needed thus creating a more versatile apparatus.  

Allowable Subject Matter
Claims 4-5, 9 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 has been indicated as containing allowable subject matter primarily for the step of, when connection of the code reader to the printing apparatus via the connecting cable is established, executing a check-code-printed-material creating processing in which the controller controls the conveyor and the printing device to create a check-code printed material by printing, on the printing medium, at least one reading code readable by the code reader being in connection with the printing apparatus.
Claim 5 has been indicated as containing allowable subject matter primarily for the controller being configured to when connection of the code reader to the printing apparatus via the connecting cable is established, execute a check-code-printed-material creating processing in which the controller controls the conveyor and the printing device to create a check-code printed material by printing, on the printing medium, at least one reading code readable by the code reader being in connection with the printing apparatus.
Claim 9 has been indicated as containing allowable3 subject matter primarily for the controller being configured to, in the setting-code-printed-material creating processing, control the conveyor and the printing device to create the first setting-code printed material by printing an instruction code on the printing medium in addition to the first setting code, and the instruction code is a code for instructing a start of creation of the second setting-code printed material.
Claims 16-17 have been indicated as containing allowable subject matter primarily for the step of, creating a check-code printed material by printing, on the printing medium, at least one reading code readable by the code reader being in connection with the printing apparatus, when connection of the code reader to the printing apparatus via the connecting cable is established.
	Claim 18 has been indicated as containing allowable subject matter primarily for the steps of creating a check-code printed material by printing, on the printing medium, at least one reading code readable by the code reader being in connection with the printing apparatus, when connection of the code reader to the printing apparatus via the connecting cable is established.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilz, Sr. et al. (US 6,321,898) is cited to show an example of a code reader using with a printing device including a controller configured to execute a setting-code-printed-material creating processing in which the controller controls the conveyor and the printing device to create a setting-code printed material by printing a setting code corresponding to the setting information stored in the storage, on the printing medium (Wilz, col. 17, lines 2-17).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J COLILLA whose telephone number is (571)272-2157.  The examiner can normally be reached Mon.-Fri., 7:15 AM-4:45 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Hodge can be reached at 571-272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	
/DANIEL J COLILLA/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        June 1, 2021